PER CURIAM:
Writ granted. The district court's ruling that granted defendant's motion to suppress her statement is reversed and the matter is remanded for further proceedings. The officer's decision to forego the prophylactic protections of Miranda v. Arizona , 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), to quickly ascertain the degree of immediate risk of a potential accelerant-fueled house fire was objectively reasonable. Therefore, the district court erred in granting defendant's motion to suppress. See New York v. Quarles , 467 U.S. 649, 657, 104 S.Ct. 2626, 2632, 81 L.Ed.2d 550 (1984) ("We conclude that the need for answers to questions in a situation posing a threat to the public safety outweighs the need for the prophylactic rule protecting the Fifth Amendment's privilege against self-incrimination.").
REVERSED AND REMANDED